Order filed October 8, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00528-CV
                                  ____________

                      RICHARD KAMINSKI, Appellant

                                       V.

    TTS LOGISTICS, INC. A CALIFORNIA CORPORATION, Appellee


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-18509

                                    ORDER

      This is an appeal from an order signed March 20, 2019. Appellant timely
filed a post judgment motion to set aside. The notice of appeal was due June 18,
2019. See Tex. R. App. P. 26.1. Appellant, however, filed the notice of appeal on
July 1, 2019, a date within 15 days of the due date for the notice of appeal. A
motion for extension of time is necessarily implied when the perfecting instrument
is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997). Appellant did not file a motion to extend time to file the notice of
appeal. While an extension may be implied, appellant is still obligated to come
forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3; 10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                  PER CURIAM


Panel Consists of Justices Jewell, Bourliot, and Zimmerer.